STATE AGENCIES — DEPOSITING OF MONIES Title 62 O.S. 7.1 [62-7.1] (1973) supersedes or impliedly repeals 62 O.S. 79 [62-79] (1971) to the extent these sections may be in conflict. Furthermore, State agencies should follow the provisions of 62 O.S. 7.1 [62-7.1] (1973) concerning the depositing of the moneys received by said agencies.  This is to acknowledge receipt of your letter wherein you ask, in effect, the following question: Does 62 O.S. 7.1 [62-7.1] (1973) supersede or repeal by implication 62 O.S. 79 [62-79] (1971), and are such commissions required to follow the provisions thereof instead of 62 O.S. 79 [62-79] (1971)? Title 62 O.S. 7.1 [62-7.1] (1973) states in part: "A. There is hereby created in the official depository in the State Treasury an agency clearing account for each state officer, department, board, commission, institution or agency of the state, hereinafter referred to collectively as state agencies. "B. It shall be the duty of each state agency, officer or employee, to deposit daily in the agency clearing account, or agency special account, established under Section 17 of this act, all monies of every kind, including, but not limited to: "1. Tax revenues; "2. Receipts from licenses, examinations, per diem and all other reimbursements, fees, permits, fines, forfeitures and penalties; and "3. Income from money and property, grants and contracts, refunds, receipts, reimbursements, judgments, sales of materials and services of employees, and nonrevenue receipts, received by a state agency, officer or employee by reason of the existence of and/or operation of a state agency." (Emphasis added) Title 62 O.S. 7.2 [62-7.2] (1973) provides for the creation of agency special accounts.  Title 62 O.S. 79 [62-79] (1971) states in part: "All moneys that shall be received during any calendar month by any State Officer, State Board, State Commission or the members or employees of either thereof, accruing as a part of State's general revenue or any other appropriated funds, shall be paid into the State Treasury, that is, transferred from the Official Depository to the funds in the State Treasury to which the same belongs by the authority so receiving the same on or before the second Monday following the close of the calendar month in which such moneys shall have been received, . . ." Thus, the question is in the event 62 O.S.Supp. 1973, 7.1 conflicts with 62 O.S. 79 [62-79] (1971), which would control. The general rule of statutory construction is that where there are two statutes pertaining to the same subject matter, the one passed later controls over the first since it is the latest expression of the legislative will. See Boice v. State, 473 P.2d 241 (Okl., 1970). In this instance, 62 O.S. 7.1 [62-7.1] (1973) states that all moneys shall be deposited in an agency clearing account or an agency special account. Therefore, the procedure set out in 62 O.S. 7.1 [62-7.1] (1973) should be followed concerning the deposit of moneys received by State agencies.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: 62 O.S. 7.1 [62-7.1] (1973) supersedes or impliedly repeals 62 O.S. 79 [62-79] (1971) to the extent these sections may be in conflict. Furthermore, State agencies should follow the provisions of 62 O.S. 7.1 [62-7.1] (1973) concerning the depositing of the moneys received by said agencies.  (Todd Markum)